Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s RCE and IDS filed by applicant on 6/30/2022 have been considered.  Claims 1-12 are currently pending.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 13-20 (cancelled). 

Election/Restrictions
This application is in condition for allowance except for the presence of claims 13-20 directed to an invention non-elected without traverse. Accordingly, claims 13-20 are cancelled.




EXAMINER’S REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The closest prior art references are: 
Tatsumi (US 2015/0124808 A1) which discloses a local area network wherein a fabric switch ports sets a link aggregation group to a plurality of links connected to a plurality of fabric switches wherein a multicast management frame is transmitted to each of the plurality of fabric switches via the links. 
Schrum, Jr. et al. (US 2013/0136117 A1) which discloses transmitting a frame via multiple WLAN interfaces wherein the receiving WLAN interface is identified by accessing a forwarding table, and Nanda et al. (US 2008/0112350 A1) which discloses transmitting a multicast frame in a WLAN using a multicast address wherein the frame is retransmitted by the AP to legacy device(s). 

For claims 1-12, the prior arts as indicated above, when either taken individually or in combination, fail to anticipate or render obvious of the claim limitations:
“in response to determining that the group-addressed frame is to be transmitted via the multiple WLAN communication links, transmitting, by the first communication device, multiple instances of the group-addressed frame via respective WLAN communication links among the multiple WLAN communication links, including:
transmitting a first instance of the group-addressed frame via a first WLAN communication link among the plurality of WLAN communication links, the first instance of the group-addressed frame having a sequence number set to a value, and
transmitting a second instance of the group-addressed frame via a second
WLAN communication link among the plurality of WLAN communication links, the
second instance of the group-addressed frame having a sequence number set to the value; and
in response to determining that the group-addressed frame is to be transmitted via only a single WLAN communication link among the plurality of WLAN communication links, transmitting, by the first communication device, the group-addressed frame only via the single WLAN communication link.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Mew whose telephone number is (571)272-3141. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/KEVIN D MEW/            Primary Examiner, Art Unit 2471